Citation Nr: 0008858	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-13 715A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for medical expenses incurred in 
connection with the veteran's private hospitalization from 
February 10, 1995 to February 14, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1977.

In March 1996, the Las Vegas, Nevada VA Medical Center 
Medical Administrative Service (MAS) denied entitlement to 
payment or reimbursement by the VA for medical expenses 
incurred in connection with the veteran's private hospital 
care and medical services from February 10, 1995 to February 
14, 1995.  

The Board remanded the case in July 1997.


FINDINGS OF FACT

1.  The evidence shows that the veteran's medical care at a 
private facility from February 10, 1995 to February 14, 1995 
was under medical emergency conditions.

2.  The evidence shows that the VA Medical Center and federal 
facility to which the veteran was eligible for admission was 
not feasibly available.  

3.  The evidence shows that the VA authorized the veteran to 
receive emergency medical care at a private facility from 
February 10, 1995 to February 14, 1995.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
for the veteran's private medical care from February 10, 1995 
to February 14, 1995 are met.  38 U.S.C.A. §§ 1703, 1710, 
1728 (West 1991); 38 C.F.R. §§ 17.50, 17.52, 17.53, 17.54, 
17.120, 17.121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1971, the RO granted service connection for post-
operative residuals of a laminectomy for a herniated nucleus 
pulposus and residuals of an appendectomy.  The RO awarded a 
40 percent rating, effective October 3, 1970.  

In January 1978, the RO granted service connection for 
duodenal ulcer with hiatal hernia.  The RO awarded a 10 
percent rating, effective November 1, 1977.  The veteran has 
had a combined 50 percent disability rating since November 1, 
1977.  

In September 1995, the RO denied the veteran's claim for 
increased ratings for his service-connected disabilities.  
The RO also denied service connection for heart disease, 
which has been characterized as status post myocardial 
infarction.  The RO notified the veteran of that decision by 
letter dated September 1995.  The veteran did not appeal that 
decision.  38 C.F.R. §§ 20.200, 20.302 (1999).  

The evidence shows that on the morning of February 10, 1995, 
while visiting Las Vegas, Nevada, the veteran experienced 
severe chest pain.  The veteran used nitroglycerin tablets 
prescribed by the VA to control his symptoms, but this did 
not alleviate his symptoms.  The veteran's spouse then called 
the local VA medical facility and the medical facility at 
Nellis Air Force Base for further instruction regarding where 
he should go for emergency medical treatment.  The veteran 
contends that both the VA and the service department 
facilities told him to proceed to Sunrise Hospital and 
Medical Center for treatment because the VA and the service 
department hospitals did not have adequate cardiac care 
facilities.  

The medical records from the Sunrise Hospital and Medical 
Center show the veteran was admitted on February 10, 1995 on 
an emergency basis due to unstable angina.  These records 
show the veteran symptoms continued despite nitroglycerin and 
Tridil drips.  These records show the veteran was immediately 
"taken to the cardiac catheterization laboratory on an 
emergent basis" where he underwent a cardiac 
catheterization.  This showed total proximal occlusion of the 
large left anterior descending coronary artery.  The veteran 
then underwent an emergency percutaneous transluminal 
coronary angioplasty.  The impression was acute anterolateral 
wall myocardial infarction secondary to the proximal total 
left anterior descending occlusion.  The veteran tolerated 
the procedure well and was transferred to the intensive care 
unit where he was continued on heparin and a Tridil drip.  
The veteran remained in the intensive care unit until 
discharged on February 14, 1995.  

In June 1995, the veteran submitted a claim for payment or 
reimbursement of the expenses involving his private medical 
care.  The veteran related a history of care received at the 
Phoenix and Tucson VA medical facilities for his 
cardiovascular problems since 1989.  The veteran also related 
that his spouse telephoned the local VA medical facility and 
the medical facility at Nellis Air Force Base for further 
instruction regarding where he should go for emergency 
medical treatment.  The veteran contends that both the VA and 
the service department facilities directed him to proceed to 
Sunrise Hospital and Medical Center for treatment because the 
VA and the service department hospitals did not have adequate 
cardiac care facilities.  

In March 1996, the MAS denied the veteran's claim for payment 
or reimbursement of the private medical care and services 
provided by Sunrise Hospital and Medical Center.  The MAS 
noted that the Nellis Federal Hospital is a joint venture 
between the Department of Defense and the VA.  The MAS stated 
"[a]s you have indicated, the facility is presently unable 
to provide the full range of cardiology services.  It is the 
standard practice within the medical community to advise 
persons who believe they have a medical emergency, to report 
to the closest emergent health care facility."  The MAS then 
informed the veteran that his claim for reimbursement or 
payment was denied because the treatment he received at the 
Sunrise Hospital and Medical Center was not for one of his 
service-connected disabilities.  In essence, the MAS denied 
payment of unauthorized medical expenses.  

In a November 1996 letter to the veteran, the MAS again 
stated that the Nellis Federal Hospital is a joint venture 
between the Department of Defense and the VA.  The MAS stated 
that the joint venture hospital was unable to provide the 
veteran with the emergency cardiology services that he 
required on February 10, 1995, and that in light of this, he 
was "appropriately referred to a facility capable of 
furnishing the emergent care [he] required."  The MAS stated 
that veterans can obtain medical care and services at non-VA 
facilities for nonservice-connected conditions only when 
prior arrangements are made and authorization issued.  
Although noting that the veteran is entitled to VA medical 
care for any condition since he is 50 percent service-
connected, the MAS concluded that the veteran needed to meet 
the criteria of 38 C.F.R. §§ 17.80, 17.80A because non-VA 
care was not pre-authorized.  

The veteran contends that his private hospitalization from 
February 10, 1995 to February 14, 1995 was authorized by the 
VA, and that since he has a combined service-connected 
disability rating of 50 percent, he is entitled to VA payment 
or reimbursement of some or all of the expenses incurred in 
association with the private hospital care and medical 
services rendered at that time, regardless of the nonservice-
connected status of his heart disease and myocardial 
infarction which were treated during the hospitalization.  

In July 1997, the Board remanded the case for further 
development.  The MAS considered the veteran's claim only in 
relation to the situation where non-VA hospitalization and 
medical services were not authorized.  The Board requested 
the veteran's MAS folder and all other records of contact 
between the veteran and the Las Vegas, Nevada VA Medical 
Center MAS and the Nellis Air Force Base Hospital MAS, and 
any records of contact from the Sunrise Hospital and Medical 
Center.  The Board directed the MAS to consider whether 
reimbursement or payment was warranted for the hospital care 
and/or medical services under an authorization basis in light 
of the 50 percent combined service-connected rating.  

The Board also requested that a determination be made 
regarding whether the veteran's nonservice-connected heart 
disease and myocardial infarction were aggravating his 
service-connected disabilities, i.e., whether entitlement to 
payment or reimbursement was warranted under this theory 
regardless of whether the hospital care and/or medical 
services were authorized or unauthorized.  

A January 1999 Report of Contact, VA Form 119, shows that the 
requested development had not been completed at that time.  
The Board notes that there is no indication that any of the 
requested development was attempted.  The MAS issued a 
supplemental statement of the case several days later.  It 
contains only conclusory statements regarding the evidence 
already of record.  It states that there is no documentation 
showing that the veteran or his spouse contacted the VA or 
the Nellis Air Force Base medical facility on February 10, 
1995.  It concludes that the admission to the Sunrise 
Hospital and Medical Center was not pre-authorized.  

Criteria

The Board has jurisdictional authority within laws and 
regulations on the issue at hand.  38 U.S.C.A. § 7104(a)( 
West 1991); 38 C.F.R. § 20.101 (1999); see Zimick v. West, 11 
Vet. App. 45 (1998); see also Webb v. Brown, 7 Vet. App. 122 
(1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the decision to authorize non-VA care 
is discretional and that the veteran has a right to appeal 
that decision.  Zimick v. West, 11 Vet. App. at 48.  

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. § 1703 (West 1991).  

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, 11 Vet. App. at 
51.  As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law."  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).  

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, provide for 
hospital care and medical services in non-VA facilities under 
certain circumstances.  Such care must be authorized in 
advance.  

38 C.F.R. § 17.52 (1999) provides that when VA or other 
Government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities for care ... when demand is only for infrequent 
use, individual authorizations may be used.  Care in public 
or private 


facilities, however, subject to the provisions of 38 C.F.R. 
§ 17.53 through (f) will only be authorized, whether under a 
contract or an individual authorization, for (1) hospital 
care or medical services to a veteran for the treatment of 
(i) a service-connected disability; or (ii) a disability for 
which a veteran was discharged or released from the active 
military, naval, or air service or (iii) a disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability, or (iv) for a disability 
associated with and held to be aggravating a service-
connected disability, or (v) for any disability of a veteran 
participating in a rehabilitation program ... and when there 
is a need for hospital care or medical services for any other 
reasons enumerated in 38 C.F.R. § 17.48(j).  

(2) Medical services for the treatment of any disability of 
(i) a veteran who has a service-connected disability rated at 
50 percent or more.  38 C.F.R. § 17.52(a) (1999).

38 C.F.R. § 17.53 (1999) provides limitations on the use of 
non-VA public or private hospitals.  The admission of any 
patient to a private or public hospital at VA expense will 
only be authorized if a VA Medical Center or the Federal 
facility to which the veteran would otherwise be eligible for 
admission is not feasibly available.  A VA facility may be 
deemed to be feasibly unavailable when the urgency of the 
appellant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use private 
or public facilities.  In those instances where care in 
public or private hospitals at VA expense is authorized 
because a VA or other Federal facility was not feasibly 
available, as deemed in this section, the authorization will 
be continued after admission only for the period of time 
required to stabilize or improve the patient's condition to 
the extent that further care is no longer required to satisfy 
the purpose for which it was initiated.





Treatment at a non-VA or Federal medical facility at VA 
expense requires prior authorization.  The controlling 
regulation, 38 C.F.R. § 17.54 (1999), provides that:

(a) The admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance. or by 
others in his or her behalf is dispatched to the VA (1) for 
veterans in the 48 contiguous States and Puerto Rico, within 
72 hours after the hour of admission, including any 
computation of time, Saturday, Sunday and holidays, or (2) 
for veterans in a noncontiguous State, territory or 
possession of the United States (not including Puerto Rico) 
if facilities for dispatch of application as described in 
this section are not available within the 72-hour period, 
provided the application was filed within 72 hours after 
facilities became available.

(b) When an application for admission by a veteran has been 
made more than 72 hours after admission, or more than 72 
hours after facilities are available, authorization for 
continued care at VA expense shall be effective as of the 
postmark or dispatch date of the application, or the date of 
any telephone call constituting an informal application.  

Where prior authorization for treatment is not obtained, 
treatment for non-VA medical facilities at VA expense may 
still be allowed, pursuant to the provisions of 38 C.F.R. 
§ 17.120 (1999).  That regulation finds that, to the extent 
allowable, payment or reimbursement for the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances:



(a) For veterans with service-connected disabilities.  Care 
or services not previously authorized or rendered to a 
veteran in need of such care or services: (1) for an 
adjudicated service-connected disability; (2) for nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) for any illness, injury, or dental condition 
 (j) (1999); and,

(b) In a medical emergency.  Care and services not previously 
authorized or rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and,

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior authorization 
for the services required would not have been reasonable, 
sound, wise or practicable or treatment had been or would 
have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
(1999) (formerly 38 C.F.R. § 17.80).

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment, requires 
that each criterion must be met to prevail in a claim 
for reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 
(1993), Parker v. Brown, 7 Vet. App. 116, 119 (1994).

These and the other elements of medical emergency and 
feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Argo v. Derwinski, 2 Vet. App. 509, 510 (1992).

Analysis

The MAS denied the veteran's claim for reimbursement or 
payment because the treatment he received at the Sunrise 
Hospital and Medical Center was not for one of his service-
connected disabilities.  In essence, the MAS denied payment 
of unauthorized medical expenses.  The veteran does not argue 
that the hospitalization was for treatment of nonservice-
connected disability.  Rather, the veteran contends that his 
private hospitalization from February 10, 1995 to February 
14, 1995 was authorized by the VA, and that since he has a 
combined service-connected disability rating of 50 percent, 
he is entitled to VA payment or reimbursement of the expenses 
incurred in association with the private hospital care and 
medical services rendered at that time, regardless of the 
nonservice-connected status of his heart disease and 
myocardial infarction which were treated during the 
hospitalization.  

The veteran meets the requirements for pre-authorized private 
medical care for his nonservice-connected disability since he 
has had a combined 50 percent disability rating since 
November 1, 1977.  38 C.F.R. § 17.52(a)(2)(i).  

The evidence shows that the veteran's medical care at the 
Sunrise Hospital and Medical Center from February 10, 1995 to 
February 14, 1995 was under medical emergency conditions.  
The evidence shows that the veteran could not control his 
severe chest pain with nitroglycerin tablets.  The medical 
records from the Sunrise Hospital and Medical Center show the 
veteran was admitted on February 10, 1995 on an emergency 
basis due to unstable angina.  These records show the veteran 
symptoms continued despite nitroglycerin and Tridil drips.  
These records also show the veteran was immediately "taken 
to the cardiac catheterization laboratory on an emergent 
basis" where he underwent a cardiac catheterization.  The 
veteran then underwent an emergency percutaneous transluminal 
coronary angioplasty due to myocardial infarction.  In fact, 
following that procedure he was transferred to the intensive 
care unit where he was continued on heparin and a Tridil 
drip.  These records support a finding that the urgency of 
the veteran's medical condition and the nature of the 
treatment required to treat the veteran's myocardial 
infarction made it necessary to use Sunrise Hospital and 
Medical Center under emergency conditions.

The evidence shows that the VA Medical Center and federal 
facility to which the veteran was eligible for admission was 
not feasibly available.  The veteran contends that both the 
VA and the service department facilities told him to proceed 
to Sunrise Hospital and Medical Center for treatment because 
the VA and the service department hospitals did not have 
adequate cardiac care facilities.  In the March 1996 denial, 
the MAS noted that Nellis Federal Hospital is a joint venture 
between the Department of Defense and the VA.  The MAS stated 
"[a]s you have indicated, the facility is presently unable 
to provide the full range of cardiology services."  In the 
November 1996 letter to the veteran, the MAS again stated 
that the Nellis Federal Hospital is a joint venture between 
the Department of Defense and the VA.  The MAS also 
reiterated that the joint venture hospital was unable to 
provide the veteran with the emergency cardiology services 
that he required on February 10, 1995.  

This evidence shows that VA Medical Center and the Nellis 
Federal Hospital, to which the veteran would otherwise be 
eligible for admission, was not feasibly available because of 
the urgency of the veteran's medical condition and the nature 
of the treatment required made it necessary to use the 
private facility.  38 C.F.R. §§ 17.52, 17.53.  

Finally, the Board finds that the evidence shows that the VA 
authorized the veteran to receive emergency medical care at 
the private facility on February 10, 1995.  The evidence 
shows that on the morning of February 10, 1995, the veteran's 
spouse called the local VA medical facility and the medical 
facility at Nellis Air Force Base for instruction regarding 
where he should go for emergency medical treatment.  The 
veteran contends that both the VA and the service department 
facilities told him to proceed to Sunrise Hospital and 
Medical Center for treatment because the VA and the service 
department hospitals did not have adequate cardiac care 
facilities.  There is no documentation of record that shows 
the VA did not authorize the veteran or that his spouse did 
not call these facilities on that morning.  There is also no 
evidence that challenges the credibility of these statements.  

In July 1997, the Board remanded the case in order to obtain 
evidence on the question of pre-authorization.  However, the 
January 1999 Report of Contact, VA Form 119, shows that the 
requested development had not been completed at that time.  
There is no indication that any of the requested development 
was attempted.  The MAS simply concluded that the admission 
to the Sunrise Hospital and Medical Center was not pre-
authorized because there is no documentation showing that the 
veteran or his spouse contacted the VA or the Nellis Air 
Force Base medical facility on February 10, 1995.  The MAS 
does not indicate what evidence was reviewed or otherwise 
indicate how it reached that conclusion.  

Alternatively, there is evidence from the MAS that supports 
the veteran's claim that the VA authorized the veteran to 
receive emergency medical care at the private facility on 
February 10, 1995.  In the March 1996 denial, the MAS 
acknowledged that "[i]t is the standard practice within the 
medical community to advise persons who believe they have a 
medical emergency, to report to the closest emergent health 
care facility."  Again, in the November 1996 letter to the 
veteran, the MAS stated that the joint venture hospital was 
unable to provide the veteran with the emergency cardiology 
services that he required on February 10, 1995, and that in 
light of this, he was "appropriately referred to a facility 
capable of furnishing the emergent care [he] required."  
This evidence supports a finding that VA authorized the 
veteran to receive emergency medical care at the Sunrise 
Hospital and Medical Center on February 10, 1995.  38 C.F.R. 
§ 17.54.  In addition, the medical treatment records from 
that facility show the veteran was transferred to the 
intensive care unit where he received continued treatment 
until discharged on February 14, 1995.  This shows that the 
authorization continued from the time of admission until 
discharge because it required the entire hospitalization 
period to stabilize or improve the veteran's acute myocardial 
infarction to the extent that further care was no longer 
required to satisfy the purpose for which it was initiated.  
38 C.F.R. § 17.53.

For these reasons, the Board concludes the criteria for 
payment or reimbursement of medical expenses for the 
veteran's private medical care from February 10, 1995 to 
February 14, 1995 are met.  38 U.S.C.A. §§ 1703, 1710, 1728 
(West 1991); 38 C.F.R. §§ 17.50, 17.52, 17.53, 17.54, 17.120, 
17.121 (1999).  









ORDER

Reimbursement or payment of medical expenses for the 
veteran's private hospitalization from February 10, 1995 to 
February 14, 1995 is granted.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


